SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

            In the Matter of Raymond A. Reddin, Judge of the Superior Court (D-123-13) (074439)
              In the Matter of Gerald Keegan, Judge of the Municipal Court (D-124-13) (074440)

Argued September 23, 2014 -- Decided January 21, 2015

RABNER, C.J., writing for a unanimous Court.

        In this judicial disciplinary matter, the Court considers two questions: (1) what the appropriate standard
should be to measure whether a judge’s personal behavior presents an appearance of impropriety; and (2) whether
respondents – two sitting judges – violated that standard by regularly dining in public with a longstanding friend
who was under indictment for official misconduct.

         This matter came before the Court on a Presentment from the Supreme Court Advisory Committee on
Judicial Conduct (ACJC or Committee). The facts are not in dispute.

         In 2000, a group of friends began gathering weekly on Thursday evenings for dinner at a local restaurant
followed by Mass at a nearby church. The group included Respondent Raymond Reddin, a Judge of the Superior
Court in the Passaic vicinage since 2003, who was assigned to the Criminal Division; Respondent Gerald Keegan, a
part-time Municipal Court Judge for the City of Paterson since 2004; Anthony Ardis, now the former Director of
Management Services and Clerk to the Board of the Passaic Valley Sewerage Commission (PVSC); and others.
Judge Reddin has been close friends with Ardis for fifty years; Judge Keegan and Ardis have been friends since
about 1985. In February 2011, Ardis was arrested and charged with official misconduct, based on allegations that he
used his public position to have subordinates perform home improvement projects for his friends and family using
public resources. In June 2011, a State Grand Jury indicted Ardis, charging him with official misconduct,
conspiracy, and theft by unlawful taking. Respondents knew that Ardis was under indictment for criminal offenses
pending in Passaic County, and, at the same time, their group continued to meet weekly for dinner and Mass.
Neither Judge considered whether their attendance raised any ethical concerns.

          On Thursday, September 13, 2012, Judge Reddin, Judge Keegan, Ardis, and several others met for their
weekly dinner at a restaurant in Passaic County. They dined outside on the patio in front of the restaurant. The
same evening, a local Republican organization hosted a dinner at the restaurant and one of the guests (the grievant)
recognized Judge Reddin and Ardis. The grievant later learned that Respondent Keegan, also seen dining with
Ardis, was a Municipal Court Judge. The grievant knew that Ardis was under indictment and, days later, relayed his
concerns via email to the Lieutenant Governor. The matter was referred to the Division of Criminal Justice, which,
after interviewing the grievant, referred the matter to the ACJC for investigation. Although Respondents continued
to dine with Ardis until the spring of 2013, they voluntarily stopped doing so as soon as they learned about the
grievance from the ACJC. Both Respondents fully cooperated with the Committee’s investigation.

         On September 17, 2013, the ACJC issued a formal complaint against each Respondent, accusing both of
creating “an appearance of impropriety that had the potential to weaken public confidence in the integrity and
impartiality of the Judiciary,” in violation of Canons 1 and 2A of the Code of Judicial Conduct, and of “demean[ing]
the judicial office,” contrary to Canon 5A(2). Respondents filed answers and admitted the essential facts alleged.
The ACJC conducted formal hearings on March 25, 2014, and, on June 11, 2014, issued a Presentment finding no
improper motive on the part of either Judge. However, relying on In re Blackman, 124 N.J. 547, 552 (1991), the
ACJC concluded that Respondents violated Canons 1, 2A, and 5A(2) of the Code of Judicial Conduct. Based on
several mitigating factors – including the Judges’ unblemished judicial careers and their voluntary decision to stop
attending the dinners – the ACJC recommended the least severe measure of public discipline, a public admonition.

         The Court entered an order to show cause, pursuant to Rule 2:15-17(b)(2), and both Judges appeared and
presented arguments to the Court.


                                                         1
HELD: The Court revises the standard to assess whether a judge’s personal behavior creates an appearance of
impropriety, and adds an element of objective reasonableness to the test. The Court adopts the following new standard:
“Would an individual who observes the judge’s personal conduct have a reasonable basis to doubt the judge’s integrity
and impartiality?” Applying that standard, the Court finds by clear and convincing evidence that respondents violated
Canons 1, 2A, and 5A(2) of the Code of Judicial Conduct, but imposes no sanctions in light of the Court’s revision of
the applicable standard.

1. Canon 1 of the Code of Judicial Conduct highlights the “bedrock principle” that “a judge should uphold the
integrity and independence of the Judiciary.” DeNike v. Cupo, 196 N.J. 502, 514 (2008). The Canon requires
judges to maintain, enforce, and “personally observe high standards of conduct.” Code of Judicial Conduct, Canon
1. Canon 2 directs judges to “avoid impropriety and the appearance of impropriety in all activities.” The Canon
adds that judges “should act at all times in a manner that promotes public confidence in the integrity and impartiality
of the judiciary.” Code of Judicial Conduct, Canon 2A. That obligation extends to judges’ private lives. Canon 5
instructs judges to conduct their extra-judicial activities in a way that “minimize[s] the risk of conflict with judicial
obligations” and does not “demean the judicial office.” Code of Judicial Conduct, Canons 5, 5A(2). (pp. 9-10).


2. For many years, New Jersey’s Code of Judicial Conduct has examined judges’ behavior by asking whether there
is “a fair possibility that some portion of the public might [be] concerned” about the conduct in question. In re
Blackman, 124 N.J. 547, 552 (1991). Under that standard, it has not mattered whether the concern was reasonable.
Blackman, supra, 124 N.J. at 552-53 (judge had “a duty to foresee that his actions might be open to criticism by the
press or members of the public,” whether or not the public’s interpretation was reasonable, or misinterpreted the
judge’s motives). In this matter, the ACJC followed that rule and relevant case law from this Court to measure
Respondents’ behavior. (pp. 10-12)

3. A majority of states, the District of Columbia, and the federal courts, follow a different course. As part of their
analysis, they consider whether the public’s perception of impropriety is objectively reasonable. Recent case law in
our State on the subject of recusal has also invoked a more objective measure to evaluate possible conflicts of
interest. In DeNike, supra, the Court considered whether “a reasonable, fully informed person [would] have doubts
about the judge’s impartiality.” 196 N.J. at 517. The DeNike standard is not a perfect fit to assess a jurist’s personal
conduct off the bench for a simple reason: it is impractical to expect that members of the public who briefly observe
a judge’s behavior in public could be fully informed about the underlying facts. However, a standard that does not
consider notions of “reasonableness,” can invite different problems. Ethical principles meant to guide judges cannot
depend on unreasonable judgments reached by a few, even if such inferences are possible. (pp. 13-18)

4. To address those concerns, as well as the weight of authority from other jurisdictions, the Court modifies the
Blackman standard and adds an element of objective reasonableness, adopting the following standard: “Would an
individual who observes the judge’s personal conduct have a reasonable basis to doubt the judge’s integrity and
impartiality?” That approach appropriately protects the reputation of the Judiciary and, by extension, the public. It
also is fairer to judges, who can better anticipate the meaning of the more familiar test. In addition, a standard that
focuses on reasonable concerns will help prevent frivolous complaints against judges and protect the integrity of the
disciplinary process. In the end, an objective test will both benefit the public, whom judges serve in administering
our system of justice, and sustain confidence in the Judiciary. (pp. 19-20)

5. Applying the objective standard here, respondents violated Canons 1, 2A, and 5A(2) of the Code of Judicial
Conduct. By socializing in public with a defendant who awaited trial on criminal charges, in the very courthouse in
which one of the Respondents served as a criminal judge, both Judges in this matter reasonably called into question
their impartiality and weakened the public’s confidence in the judicial system. That said, each Judge has an
unblemished record and neither engaged in actual impropriety. Because the Court now revises the standard to assess
a judge’s personal behavior, the Court declines to impose sanctions in this case. In an effort to offer guidance for
the future, the Court emphasizes that going forward, the circumstances presented would result in the imposition of
discipline under the new standard. (pp. 20-24)

       JUSTICES LaVECCHIA, ALBIN, PATTERSON, FERNANDEZ-VINA, SOLOMON, and JUDGE
CUFF (temporarily assigned) join in CHIEF JUSTICE RABNER’s opinion.



                                                           2
                                     SUPREME COURT OF NEW JERSEY
                                       D-123 September Term 2013
                                               074439
                                       D-124 September Term 2013
                                               074440


IN THE MATTER OF

RAYMOND A. REDDIN,

A Judge of the Superior Court

_________________________________

IN THE MATTER OF

GERALD KEEGAN

A Judge of the Municipal Court


         Argued September 23, 2014 – Decided January 21, 2015

         On an Order to show cause why respondents
         should not be publicly disciplined through
         the imposition of an appropriate sanction
         that does not include removal from judicial
         office.

         Tracie H. Gelbstein, Disciplinary Counsel,
         argued the cause on behalf of the Advisory
         Committee on Judicial Conduct.

         Raymond B. Reddin argued the cause for
         respondent Raymond A. Reddin (Reddin Masri,
         attorneys).

         Clark L. Cornwell, III, argued the cause for
         respondent Gerald S. Keegan.


    CHIEF JUSTICE RABNER delivered the opinion of the Court.




                                 1
    This disciplinary case raises two questions:       (1) what the

appropriate standard should be to measure whether a judge’s

personal behavior presents an appearance of impropriety; and,

(2) whether Respondents -- two sitting judges -- violated that

standard by regularly dining in public with a longstanding

friend who was under indictment for official misconduct.

    To the public, judges embody the court system.       As a

result, their conduct -- both on and off the bench -- can

promote as well as erode confidence in the Judiciary.      For that

reason, the ethical principles that guide judges’ behavior

extend not only to the performance of their official duties but

also to their personal lives.

    For many years, New Jersey’s Code of Judicial Conduct has

examined judges’ behavior by asking whether there is “a fair

possibility that some portion of the public might [be]

concerned” about the conduct in question.       In re Blackman, 124
N.J. 547, 552 (1991).     Under that standard, it has not mattered

whether the concern was reasonable.     Ibid.

    Most state courts, as well as the federal judiciary, follow

a different course.     As part of their analysis, they consider

whether the public’s perception of impropriety is objectively

reasonable.   Because we believe that approach is fair, offers

better guidance to judges, and will protect both the public and

the reputation of the Judiciary, we adopt the following standard

                                   2
to assess whether a judge’s personal behavior creates an

appearance of impropriety:   “Would an individual who observes

the judge’s personal conduct have a reasonable basis to doubt

the judge’s integrity and impartiality?”

    Applying that standard to the facts here, we conclude that

Respondents violated Canons 1, 2A, and 5A(2) of the Code of

Judicial Conduct.   By socializing in public with a defendant who

awaited trial on criminal charges, in the very courthouse in

which one of the Respondents served as a criminal judge, both

Judges in this matter reasonably called into question their

impartiality and weakened the public’s confidence in the

judicial system.    That said, we recognize that each Judge has an

unblemished record and that neither engaged in any actual

impropriety.   Because we now revise the standard to assess a

judge’s personal behavior, we decline to impose any sanctions in

this case.

                                 I.

    The facts are not in dispute.     In or about 2000, a group of

friends began gathering weekly on Thursday evenings.    They

routinely met for dinner at a local restaurant and attended Mass

together afterward at a nearby church.     The group included

Respondent Raymond Reddin, a Judge of the Superior Court in the

Passaic vicinage since 2003, who was assigned to the Criminal

Division at all relevant times; Respondent Gerald Keegan, a

                                  3
part-time Municipal Court Judge for the City of Paterson since

2004; Anthony Ardis; and others.       Judge Reddin and Ardis have

been close friends for fifty years; Judge Keegan and Ardis have

been friends since about 1985.

    Ardis is the former Director of Management Services and

Clerk to the Board of the Passaic Valley Sewerage Commission

(PVSC).   On February 1, 2011, he was arrested and charged with

official misconduct.   He allegedly used his public position to

have subordinates perform home improvement projects -- while on

agency time and with agency tools and equipment -- at the homes

of a relative and friend.   A State Grand Jury indicted Ardis on

June 29, 2011, and charged him with official misconduct,

conspiracy, and theft by unlawful taking of PVSC property.

Various media outlets reported on Ardis’s arrest and indictment,

and some reports included his photograph.

    Judge Reddin and Judge Keegan both knew that Ardis was

under indictment for criminal offenses pending in Passaic

County.   At the same time, the group to which they belonged

continued to meet on Thursday evenings.       (Judge Keegan did not

attend for a period of time for health reasons.)       Neither Judge

considered whether their attendance raised any ethical concerns.

    On Thursday, September 13, 2012, Judge Reddin, Judge

Keegan, and Ardis, along with several others, had dinner at a

restaurant they often frequented in Woodland Park, in Passaic

                                   4
County.    The group sat at their preferred place -- a table on

the outside patio in front of the restaurant.

    The same evening, a local Republican organization hosted a

dinner upstairs at the restaurant.    One of the guests at that

event (the grievant) spotted and recognized Judge Reddin and

Ardis dining together with others.    The grievant later learned

that another one of the diners he saw was Respondent Keegan, a

Municipal Court Judge.

    The grievant knew that Ardis was under indictment and, days

later, relayed his concerns to the Lieutenant Governor.      In an

email, the grievant explained that he observed Respondents,

Ardis, and others at the restaurant and added,

           [w]hat gives me cause for concern is the fact
           that Ardis is awaiting trial in Passaic County
           Superior Court relating to an indictment
           alleging official misconduct. I was also told
           by an employee at the restaurant that these
           men meet there “all the time.”

           It seems inappropriate for a Superior Court
           Judge to be meeting with an individual under
           indictment   and   awaiting  trial   in   the
           jurisdiction in which he is a sitting judge.

    The matter was referred to the Division of Criminal

Justice.   After the Division interviewed the grievant, it

referred the matter to the Advisory Committee on Judicial

Conduct (ACJC or Committee).

    The ACJC, in turn, investigated the complaint.     Although

Respondents continued to dine with Ardis and the group until the

                                  5
spring of 2013, they voluntarily stopped doing so as soon as

they learned about the grievance from the ACJC.    Both

Respondents fully cooperated with the investigation.

    On September 17, 2013, the ACJC issued a formal complaint

against each Respondent.    The complaint recounted the above

facts and accused both Judges of creating “an appearance of

impropriety that had the potential to weaken public confidence

in the integrity and impartiality of the Judiciary,” in

violation of Canons 1 and 2A of the Code of Judicial Conduct,

and of “demean[ing] the judicial office,” contrary to Canon

5A(2).

    Judge Reddin and Judge Keegan each filed answers and

admitted the essential facts alleged.    But they both requested

that the ACJC find that their conduct had not violated the Code

of Judicial Conduct.    Each Respondent and the Presenter also

entered into a detailed stipulation of facts.

    The ACJC conducted separate formal hearings on March 25,

2014.    The stipulations as well as transcripts of interviews of

both Judges, the restaurant’s owner, and two staff members at

the restaurant were admitted in evidence.

    On June 11, 2014, the ACJC issued a Presentment.      It found

no improper motive on the part of either Judge.    The Presentment

concluded, however, that Judge Reddin’s and Judge Keegan’s



                                  6
         continued association with Mr. Ardis following
         his arrest and indictment created more than a
         “fair possibility” that some portion of the
         public might conclude that Respondents tacitly
         endorsed Mr. Ardis’s innocence, disagreed with
         the criminal justice system that indicted him,
         or worse, assisted Mr. Ardis with his criminal
         court matter.

         [(Citing Blackman, supra, 124 N.J. at 552).]

    The ACJC accordingly found that both Judges violated Canons

1, 2A, and 5A(2) of the Code of Judicial Conduct.   In addition,

the Committee found a number of mitigating factors -- including

the Judges’ unblemished judicial careers and their voluntary

decision to stop attending the dinners -- and recommended the

least severe measure of public discipline, a public admonition.

    We issued an order to show cause, pursuant to Rule 2:15-

17(b)(2), and both Judges appeared and presented arguments to

the Court.

                                II.

    Judge Reddin argues that the Blackman standard is flawed.

He contends that the current test to determine whether an

appearance of impropriety exists is “too subjective, overbroad,

and vague,” and therefore “fails to provide guidance to Judges.”

He also maintains that his weekly tradition of having dinner and

going to church with a lifelong friend did not create an

appearance of impropriety.   He acknowledges, however, that an

uninformed or unreasonable person might misinterpret his


                                 7
behavior and erroneously conclude it was improper.   He also

requests that the Court not impose any discipline.

    Judge Keegan similarly challenges the current standard to

assess an appearance of impropriety.   He argues that the

existing test fails to provide “objective guidance” and notice

to judges.   He also claims it presents a risk that discipline

will be based on unreasonable inferences drawn by unreasonable

people.   In place of the current standard, Judge Keegan

maintains that a “reasonable person” test, like the one in

DeNike v. Cupo, 196 N.J. 502, 517 (2008), should apply.     Judge

Keegan also submits that he did not violate the Code of Judicial

Conduct and that no discipline should be imposed.

    The designated Presenter supports the ACJC’s finding that

Judge Reddin and Judge Keegan violated the applicable canons of

the Code of Judicial Conduct.   The Presenter contends that the

Judges’ behavior -- dining publicly with an individual after his

widely publicized arrest and indictment -- created an

inappropriate public impression that undermined confidence in

the Judiciary and demeaned the judicial office.

    The Presenter relies on the current standard to evaluate an

appearance of impropriety and argues that Respondents had “a

duty to foresee” that their conduct might lead to public

criticism.   (Quoting Blackman, supra, 124 N.J. at 553).



                                 8
                                 III.

                                  A.

    We begin with certain familiar concepts from the Code of

Judicial Conduct.     Canon 1 highlights the “bedrock principle”

that “a judge should uphold the integrity and independence of

the Judiciary.”     DeNike, supra, 196 N.J. at 514; Code of

Judicial Conduct, Canon 1.     To achieve that aim, the Canon

requires judges to maintain, enforce, and “personally observe

high standards of conduct.”     Code of Judicial Conduct, Canon 1.

    Canon 2 directs judges to “avoid impropriety and the

appearance of impropriety in all activities.”     The Canon adds

that judges “should act at all times in a manner that promotes

public confidence in the integrity and impartiality of the

judiciary.”    Code of Judicial Conduct, Canon 2A.

    That obligation extends to judges’ private lives.     As the

commentary to Canon 2 notes, judges “must expect to be the

subject of constant public scrutiny.    A judge must therefore

accept restrictions on personal conduct that might be viewed as

burdensome by the ordinary citizen.”     Code of Judicial Conduct,

Canon 2 cmt.   In short, because judges are in the public eye,

“everything [they] do can reflect on their judicial office” and



                                   9
has the potential to erode public confidence.    Blackman, supra,

124 N.J. at 551.

    Canon 5 instructs judges to conduct their extra-judicial

activities in a way that “minimize[s] the risk of conflict with

judicial obligations” and does not “demean the judicial office.”

Code of Judicial Conduct, Canons 5, 5A(2).     At the same time,

the commentary recognizes that a “[c]omplete separation of a

judge from extra-judicial activities is neither possible nor

wise; a judge should not become isolated from the community in

which the judge lives.”   Id., Canon 5A cmt.

                                 B.

    The ACJC followed relevant case law from this Court to

measure Respondents’ behavior:   The Committee considered whether

the Judges’ conduct “engenders ‘a fair possibility that some

portion of the public might become concerned’ about the judge’s

integrity and impartiality.”   (Quoting Blackman, supra, 124 N.J.

at 552 (internal citation omitted)).

    That principle was first articulated by Chief Justice

Wilentz when the Court publicly reprimanded two judges who

attended a governor’s inaugural ball.   Chief Justice Wilentz,

Statement by Court on Reprimands, 125 N.J.L.J. 243 (Feb. 1,

1990) (Wilentz).   The event was expected to generate substantial

net proceeds that would benefit a state political party.     Ibid.

As the Chief Justice explained, when it comes to judicial

                                 10
conduct, “appearances count as much as the facts” and judges

“must make many sacrifices, sometimes most substantial, in order

to maintain the public’s confidence in the judiciary.”     Ibid.

Under the circumstances, the Court concluded, the judges “knew

or should have known that this was a political function or that

it would appear to the public to be such,” and that “their

attendance had the strong potential of creating an appearance of

judges’ involvement in politics.”      Ibid.

    Under the standard the Court announced, “[i]t does not

matter” whether an individual’s “interpretation” of a judge’s

conduct “was reasonable or whether it might have been at odds

with [a judge’s] true motives.”     Blackman, supra, 124 N.J. at

552-53; see also Wilentz, supra, 125 N.J.L.J. 243 (“The issue is

not whether a reasonable person would probably conclude the

judge had become vulnerable to political influence.”).     The

Court focused, instead, on “whether there is a fair possibility

that some portion of the public might become concerned” by the

judges’ conduct.   Wilentz, supra, 125 N.J.L.J. 243.

    The Court applied the same standard in Blackman to a judge

who attended a widely publicized picnic with about 150 to 200

guests.   Blackman, supra, 124 N.J. at 550.    The party was hosted

by a close friend of the judge who had recently been convicted

of federal racketeering charges and was scheduled to report to

prison in a matter of days.   Id. at 549-50.   The Court accepted

                                  11
the judge’s explanation that he had no improper motive.     Id. at

552.    The thrust of the decision addressed his conduct and the

appearance it created:

           When a judge chooses to attend a party hosted
           by a convicted criminal, . . . [s]uch conduct
           could be perceived as evidencing sympathy for
           the convicted individual or disagreement with
           the criminal justice system that brought about
           the conviction.   At worst, such conduct may
           raise   questions   concerning   the   judge’s
           allegiance to the judicial system.       Those
           impressions could generate legitimate concern
           about the judge’s attitude toward judicial
           responsibilities, weakening confidence in the
           judge and the judiciary.

           [Id. at 551.]

Whether or not the public’s interpretation was reasonable, or

misinterpreted the judge’s motives, the Court opined that the

judge had “a duty to foresee that his actions might be open to

criticism by the press or members of the public.”    Id. at 552-

53.    Because the Court found that the judge “conveyed the wrong

image of the judiciary,” the Court publicly reprimanded him.

Id. at 553.

       The parties also cite In re Rodriguez, 196 N.J. 450 (2008),

in which the Court publicly admonished a municipal court judge

for appearing at a mayor’s house on the day that authorities had

arrested the mayor for taking a bribe.    See In re Rodriguez,

ACJC No. 2008-001 (July 30, 2008) (slip op. at 2), available at

http://www.judiciary.state.nj.us/pressrel/


                                 12
Rodriguez_Presentment.pdf.   A local newspaper published an

article along with a photograph of the judge and two political

figures standing outside the home.    Id. at 2, 4.

     The ACJC relied heavily on Blackman and recommended that

the judge be publicly admonished.    Id. at 6-8.   The respondent

accepted the recommendation and waived his right to appear

before the Court.   As a result, the Court simply adopted the

agreed-upon recommendation and entered an order.     Rodriguez,

supra, 196 N.J. at 450.   The Court did not issue an opinion.

                                C.

     Other jurisdictions apply a different test to determine

when a judge’s conduct creates an appearance of impropriety.        A

majority of states, the District of Columbia, and the federal

courts all consider whether reasonable minds would perceive that

a judge has violated the judicial canons of ethics.

     Canon 2 of New Jersey’s Code of Judicial Conduct tracks the

language from the 1972 version of the American Bar Association’s

(ABA) Model Code of Judicial Conduct.    The 1972 model rule did

not propose a standard to assess the appearance of impropriety.

See ABA Model Code of Judicial Conduct, Canon 2 cmt. (1972).

     In 1990, the ABA revised the model code and updated Canon

2.   The commentary to the new version included an objective

standard:   “The test for appearance of impropriety is whether

the conduct would create in reasonable minds a perception that

                                13
the judge’s ability to carry out judicial responsibilities with

integrity, impartiality and competence is impaired.”     ABA Model

Code of Judicial Conduct, Canon 2A cmt (1990) (emphasis added).

New Jersey did not adopt this change.1

     The following decade, the ABA again reviewed the model code

and made additional revisions.    In 2007, it restructured and

slightly modified Canon 2, which now appears as Model Rule 1.2 –

- titled “Promoting Confidence in the Judiciary.”    The model

rule, which remains in place today, states that “[a] judge shall

act at all times in a manner that promotes public confidence in

the independence, integrity, and impartiality of the judiciary,

and shall avoid impropriety and the appearance of impropriety.”

ABA Model Code of Judicial Conduct, R. 1.2 (2014).     Commentary

to the rule contains the following standard, which differs only

modestly from the 1990 comment:    “The test for appearance of

impropriety is whether the conduct would create in reasonable

minds a perception that the judge violated this Code or engaged

in other conduct that reflects adversely on the judge’s honesty,

impartiality, temperament, or fitness to serve as a judge.”      ABA

Model Code of Judicial Conduct, R. 1.2 cmt. 5 (2007).




1  In December 2014, a committee that reviewed our existing Code
of Judicial Conduct and considered the current ABA model rules
referred its final recommendations to the Court.
                                  14
    A majority of states -- thirty-nine in all -- and the

District of Columbia have adopted the language and relevant

commentary of the 1990 or 2007 ABA model rule, or rely on a

similar objective standard.   See Alaska Code of Judicial

Conduct, Canon 2A cmt. (2014); Ariz. Code of Judicial Conduct,

R. 1.2 cmt. 5 (2014); Ark. Code of Judicial Conduct, R. 1.2 cmt.

5 (2014); Cal. Code of Judicial Ethics, Canon 2A cmt. (2014);

Colo. Code of Judicial Conduct, Canon 1, R. 1.2 cmt. 5 (2014);

Conn. Code of Judicial Conduct, Canon 1, R. 1.2 (2014); D.C.

Code of Judicial Conduct, R. 1.2 cmt. 5 (2014); Del. Code of

Judicial Conduct, R. 1.2(A) (2014); Fla. Code of Judicial

Conduct, Canon 2A cmt. (2014); Ga. Code of Judicial Conduct,

Canon 2A cmt. (2014); Idaho Code of Judicial Conduct, Canon 2A

cmt. (2013); Ind. Code of Judicial Conduct, R. 1.2 cmt. 5

(2014); Iowa Code of Judicial Conduct, R. 51:1.2 cmt. 5 (2014);

Kan. Code of Judicial Conduct, Canon 1, R. 1.2 cmt. 5 (2014);

Ky. Code of Judicial Conduct, Canon 2A cmt. (2014); Md. Code of

Judicial Conduct, Md. R. 16-813, R. 1.2(b), (b)(5) (2014); Mass.

Code of Judicial Conduct, Mass. Sup. Jud. Ct. R. 3:09, Canon 2A

cmt. (2014); Minn. Code of Judicial Conduct, Canon 1, R. 1.2

cmt. 5 (2014); Miss. Code of Judicial Conduct, Canon 2A cmt.

(2014); Mo. Code of Judicial Conduct, Canon 1, R. 2-1.2 cmt. 5

(2014); Mont. Code of Judicial Conduct, R. 1.2 cmt. 5 (2012);

Neb. Code of Judicial Conduct, § 5-301.2 cmt. 5 (2014); Nev.

                                15
Code of Judicial Conduct, Canon 1, R. 1.2 cmt. 5 (2014); N.H.

Code of Judicial Conduct, Canon 1, R. 1.2 cmt. 5 (2014); N.M.

Code of Judicial Conduct, § 21-102 cmt. 5 (2014); N.D. Code of

Judicial Conduct, R. 1.2 cmt. 5 (2014); Ohio Code of Judicial

Conduct, Canon 1, R. 1.2 cmt. 5 (2014); Okla. Code of Judicial

Conduct, Canon 1, R. 1.2 cmt. 5 (2014); Pa. Code of Judicial

Conduct, R. 1.2 cmt. 5 (2014); R.I. Code of Judicial Conduct,

Art. VI, Canon 2A cmt. (2014); S.C. Code of Judicial Conduct,

Canon 2A, R. 501 cmt. (2013); S.D. Code of Judicial Conduct,

Canon 2A cmt. (2014); Tenn. Code of Judicial Conduct, Tenn. Sup.

Ct. R. 10, Canon 1, R. 1.2 cmt. 5 (2014); Utah Code of Judicial

Conduct, R. 1.2 cmt. 5 (2014); Canons of Judicial Conduct for

the State of Va., Canon 2A, Va. Sup. Ct. R. pt. 6, sec. III cmt.

(2014); Wash. Code of Judicial Conduct, Canon 1.2 cmt. 5 (2014);

W. Va. Code of Judicial Conduct, Canon 2A cmt. (2014); Wis. Code

of Judicial Conduct, Wis. Sup. Ct. R. 60.03 cmt. (2014); Wyo.

Code of Judicial Conduct, R. 1.2 cmt. 5 (2014).2   The Supreme




2  Eight other states also direct judges to act in a way that
avoids all appearances of impropriety, but the states’
respective codes of judicial conduct and their commentaries do
not specify what standard applies. See Ala. Canons of Judicial
Ethics, Canon 2A (2014); Haw. Code of Judicial Conduct, Canon 1,
R. 1.2 (2014); Ill. Code of Judicial Conduct, Canon 2, R. 62
(2014); Me. Code of Judicial Conduct, Canon 2 (2014); Mich. Code
of Judicial Conduct, Canon 2 (2014); N.Y. Code of Judicial
Conduct, Canon 2 [100.2] (2014); Tex. Code of Judicial Conduct,
Canon 2 (2014); Vt. Code of Judicial Conduct, Canon 2 (2014). A
number of those states, like New Jersey, appear to follow the
                               16
Court of Louisiana, through its case law, has also adopted an

objective test to measure whether a judge’s actions create an

appearance of impropriety.   See In re Chaisson, 549 So. 2d 259,

263 (La. 1989).

    Federal courts similarly use an objective standard.       The

text of Canon 2 of the Code of Conduct for United States Judges

is nearly identical to the language in Canon 2 of New Jersey’s

Code of Judicial Conduct.    A comment to the federal rule,

though, differs from New Jersey’s longstanding approach.      See

Code of Conduct for United States Judges, Canon 2A cmt. (2014).

The comment states that “[a]n appearance of impropriety occurs

when reasonable minds, with knowledge of all the relevant

circumstances disclosed by a reasonable inquiry, would conclude

that the judge’s honesty, integrity, impartiality, temperament,

or fitness to serve as a judge is impaired.”   Ibid.

    Recent case law in our State on the subject of recusal has

also invoked a more objective measure to evaluate possible

conflicts of interest.   In DeNike, supra, the Court considered



1972 version of the ABA model rule, which lacked a standard.
ABA Model Code of Judicial Conduct, Canon 2 (1972).

     Oregon requires judges to avoid conduct that “reflects
adversely on the judge’s character, competence, temperament, or
fitness,” but no standard appears in the state’s code. Or. Code
of Judicial Conduct, R. 2.1(C) (2014). North Carolina’s code
does not have an appearance of impropriety standard. N.C. Code
of Judicial Conduct, Canon 2 (2014).


                                 17
whether it was appropriate for a sitting trial judge to engage

in preliminary discussions about employment opportunities at a

lawyer’s firm, while the lawyer was presenting a matter to the

judge which was not yet fully resolved. 196 N.J. at 506.    To

evaluate whether the judge should have disqualified himself, the

Court asked, “Would a reasonable, fully informed person have

doubts about the judge’s impartiality?”    Id. at 517; see also

State v. McCabe, 201 N.J. 34, 44 (2010) (applying DeNike

standard to municipal court judges).

    The DeNike standard is not a perfect fit to assess a

jurist’s personal conduct off the bench for a simple reason:        it

is impractical to expect that members of the public who briefly

observe a judge’s behavior in public could be fully informed

about the underlying facts.   Unlike a party to a lawsuit, an

observer in a restaurant would not have the benefit of being

familiar with the record.   Instead, a passerby who sees a judge

dine in public with a defendant who is awaiting trial would

likely form an opinion with little or no additional information

to provide context.

    A standard that does not consider notions of

“reasonableness,” though, can invite different problems.      To be

sure, ethical principles that are meant to guide judges cannot

depend on unreasonable judgments reached by a few, even if such

inferences are possible.    And discipline should not be imposed

                                 18
on the basis of questionable deductions that one or more members

of the public draw.    In any event, appropriate measures of

conduct should provide clear guidance in advance.

                                 D.

    To address those concerns, as well as the weight of

authority from other jurisdictions, we modify the Blackman

standard and add an element of objective reasonableness to it.

To assess whether a judge’s personal behavior creates an

appearance of impropriety, we hold that the following standard

should apply:   “Would an individual who observes the judge’s

personal conduct have a reasonable basis to doubt the judge’s

integrity and impartiality?”

    That approach appropriately protects the reputation of the

Judiciary and, by extension, the public.   It still requires that

judges tailor their personal behavior to avoid the appearance of

impropriety.    And when there is a reasonable basis to doubt a

judge’s behavior, the questioned conduct would be forbidden and

could subject the jurist to discipline.

    An objective standard is also fairer to judges.     They can

better anticipate the meaning of the more familiar test.       As a

result, judges will be in a better position to conform their

personal conduct to that measure.

    In addition, a standard that focuses on reasonable concerns

will help prevent frivolous complaints against judges and

                                 19
protect the integrity of the disciplinary process.     In the end,

an objective test will both benefit the public, whom judges

“serve in administering our system of justice,” In re Advisory

Letter No. 7-11, 213 N.J. 63, 78 (2013), and sustain confidence

in the Judiciary.

                                  IV.

    We next consider the Judges’ behavior in this case with the

above standard in mind.     Both Judges have longstanding

friendships with Ardis.     Judge Reddin’s close relationship dates

back more than fifty years; Judge Keegan’s friendship began

nearly three decades ago.    The dinner that all three attended at

a local restaurant was part of a weekly gathering with other

friends -- part of a tradition that had been ongoing for more

than a decade.   After dinner, the Judges and others attended

Mass together, as they regularly did.    There is no suggestion in

the record that either Judge discussed Ardis’s criminal case

that evening or had any involvement with it at any time.        Nor is

there any suggestion that the Judges had any improper motive.

    We note, as well, that both Judges have no prior record of

discipline.   To the contrary, their fine reputations as public

servants are untarnished.     We also commend their immediate

response to the investigation:     They stopped attending the

Thursday night gatherings as soon as they learned that a



                                  20
grievance had been filed.    They also fully cooperated in a

forthright manner throughout the investigation.

    The gathering, nonetheless, raises some very serious

concerns.    Respondents spent an extended period of time

socializing in public with a defendant who faced trial on

serious criminal charges.    As the ACJC noted, members of the

public “might conclude that Respondents tacitly endorsed Mr.

Ardis’s innocence, disagreed with the criminal justice system

that indicted him, or worse, assisted Mr. Ardis with his

criminal court matter.”     In addition, one of the Respondents

serves and decides disputes in the courthouse where Mr. Ardis’s

charges were to be resolved.    That connection to the court

system only fuels a perception of improper conduct.

    This case is quite different from Opinion 26-01, on which

Judge Reddin relies.    See Annotated Guidelines for Extrajudicial

Activities, Nov. 2007, Opinion 26-01.     In that matter, a judge

sought and obtained advance approval from the Advisory Committee

on Extrajudicial Activities to attend a retirement dinner of a

Senator who was a longstanding friend and former law partner of

the judge.   The case bears no relationship to the facts here.      A

retirement dinner for a friend and former partner who is not the

subject of criminal proceedings is a far cry from weekly, public

dinners with a friend under indictment.    Also, as the ACJC



                                  21
noted, Ardis’s “indictment relates directly to the work of the

Judiciary of which Respondents are both members.”

    In this case, we find that Respondents’ personal behavior

could cause a reasonable observer to question the Judges’

impartiality.   By socializing in public with a defendant who

awaited a criminal trial, Respondents created a reasonable

prospect that a member of the public would call into question

their view of the charges and the criminal process underway.

The situation was aggravated by the fact that one of the

Respondents served in the very courthouse where the criminal

case was to be resolved.   We therefore find by clear and

convincing evidence that Canons 1, 2A, and 5A(2) were violated.

See R. 2:15-15(a); In re Seaman, 133 N.J. 67, 74 (1993).

    Because we now modify the standard to evaluate a judge’s

personal behavior under the Code of Judicial Conduct, we decline

to impose any sanctions in this case.   However, in an effort to

offer guidance for the future, we stress that the circumstances

presented would result in the imposition of discipline, going

forward, under the new standard.

    This matter did not arise out of a random encounter in a

public place that led to a brief, courteous exchange.   Such

inadvertent contacts may, of course, take place in everyday life

and would not create reasonable cause for concern.   The case,

instead, involved a lengthier dinner in public, planned in

                                22
advance, with a defendant under indictment.    Because such events

raise questions about the integrity of judges and the Judiciary

as a whole, they should not take place.    As the Court observed

more than a half century ago, “judges must refrain from engaging

in any conduct which may be hurtful to the judicial system,”

State v. Deutsch, 34 N.J. 190, 206 (1961), because “‘justice

must satisfy the appearance of justice,’” ibid. (quoting Offutt

v. United States, 348 U.S. 11, 14, 75 S. Ct. 11, 13, 99 L. Ed.
11, 16 (1954)).

    We do not pass judgment on Ardis’s character in this

decision or on Respondents’ continued friendship with him.

Although judges must accept limits on their personal behavior,

they are not required to shun dear, lifelong friends or family

members who face criminal charges.     But planned social

interactions like the one in question here are best held in

private without a group of onlookers.    We appeal to judges’ good

common sense and encourage them not to socialize in public in

such instances and thereby highlight for others a longstanding

relationship that may raise reasonable concerns.    In that way,

judges can avoid conduct that may convey the wrong image of the

Judiciary and invite criticism.    To err on the side of caution,

judges may also seek advance guidance from the Advisory

Committee for Extrajudicial Activities if they have questions.



                                  23
                               V.

    We therefore agree with the ACJC’s conclusion that Canons

1, 2A, and 5A(2) were violated but impose no sanction on

Respondents.


     JUSTICES LaVECCHIA, ALBIN, PATTERSON, FERNANDEZ-VINA, and
SOLOMON, and JUDGE CUFF (temporarily assigned) join in CHIEF
JUSTICE RABNER’s opinion.




                               24
              SUPREME COURT OF NEW JERSEY
       D-123-13
NO.    D-124-13                           SEPTEMBER TERM 2013
APPLICATION FOR

                  Order to Show Cause Why Respondents Should
DISPOSITION

                  Not be Publicly Disciplined




IN THE MATTER OF

RAYMOND A. REDDIN,

A Judge of the Superior Court
______________________________________
IN THE MATTER OF

GERALD KEEGAN,

A Judge of the Municipal Court



DECIDED     January 21, 2015
OPINION BY        Chief Justice Rabner
CONCURRING OPINION BY
DISSENTING OPINION BY

  CHECKLIST                            NO SANCTION
  CHIEF JUSTICE RABNER                      X
  JUSTICE LaVECCHIA                         X
  JUSTICE ALBIN                             X
  JUSTICE PATTERSON                         X
  JUSTICE FERNANDEZ-VINA                    X
  JUSTICE SOLOMON                           X
  JUDGE CUFF (t/a)                          X
  TOTALS                                    7




                                                1